         Case 1:19-cr-00366-LGS Document 152 Filed 01/12/21 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    January 12, 2021

BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:              United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.
Thank you very much for the Court’s consideration.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                             By:    /s Douglas S. Zolkind
                                                    Douglas S. Zolkind
                                                    Assistant United States Attorney
                                                    (212) 637-2418




 The motion to withdraw as counsel is GRANTED.

 Dated: January 12, 2021
        New York, New York
